Citation Nr: 1433083	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-48 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a bilateral ankle disability, to include as due to cold weather residuals and/or service-connected disabilities.  

4.  Entitlement to service connection for a lung disability.  

5.  Entitlement to service connection for a right hand disability, to include as due to cold weather residuals and/or service-connected disabilities.    

6.  Entitlement to service connection for a left hand disability, to include as due to cold weather residuals and/or service-connected disabilities.  

7.  Entitlement to service connection for a right wrist disability, to include as due to cold weather residuals and/or service-connected disabilities.  
8.  Entitlement to service connection for a left wrist disability, to include as due to cold weather residuals and/or service-connected disabilities.    

9.  Entitlement to service connection for a cervical spine disability, to include as due to cold weather residuals and/or service-connected disabilities.  

10.  Entitlement to service connection for a disability manifested by poor circulation, to include as due to cold weather residuals and/or service-connected disabilities.  

11.  Entitlement to an initial rating in excess of 10 percent for eczema.  

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1973 to September 1994.  
These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for the Veteran's eczema disability, rated 0 percent, effective January 8, 2009 (date of claim).  An October 2010 rating decision granted an increased (10 percent) rating for the eczema, effective January 8, 2009.  

The Veteran testified before the undersigned Veterans Law Judge in a June 2013 videoconference hearing; a transcript of the hearing is associated with the claims file.  

The Board notes that it has recharacterized the Veteran's claim for an increased rating for his tinea cruris and tinea pedis as eczema.  

Finally, the Board notes that in November 2011, the Board remanded the matter of entitlement to service connection for left foot Morton's neuroma.  A September 2012 rating decision granted service connection for such matter.  Accordingly, the matter is no longer before the Board.  

The issues of entitlement to service connection for right and left hand disabilities, right and left wrist disabilities, a cervical spine disability, poor circulation, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unperfected March 1996 rating decision denied the Veteran service connection for bilateral hearing loss, based essentially on findings that there was no evidence of such disability.  

2.  Evidence received since the March 1996 rating decision denying service connection for bilateral hearing loss, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.  

3.  Bilateral hearing loss had its onset during service.  

4.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's bilateral ankle degenerative joint disease had its onset in service.  

5.  On June 13, 2013, at videoconference hearing and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for a lung disability.   

6.  The Veteran's eczema has been manifested by cold sensitivity, hyperhidrosis, and x-ray abnormalities.  


CONCLUSIONS OF LAW

1.  The March 1996 rating decision denying the claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013).  

2.  New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  

4.  Service connection for bilateral ankle degenerative joint disease is warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  

5.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for a lung disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

6.  Throughout the appeal period, the criteria for an initial 30 percent rating, and no higher, for eczema have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.104, 4.118, Diagnostic Codes 7122-7806 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim of service connection for bilateral hearing loss, and grants service connection for that disability and for a bilateral ankle disability.  In addition, the Veteran is withdrawing his claim of entitlement to service connection for a lung disability. As such, no discussion of VA's duty to notify and assist is necessary regarding those matters. 

Regarding the Veteran's eczema claim, the claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran indicated at his June 2013 hearing that the grant of a 20 percent disability rating for his eczema would satisfy his appeal, and the Board herein grants an even further increased 30 percent disability rating.  In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  


Bilateral Hearing Loss - New and Material Analysis 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, a March 1996 rating decision denied the Veteran's claim for service connection for bilateral hearing loss, based on findings there was no evidence of such disability.  The Veteran initiated, but did not perfect, an appeal regarding this matter, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period after the issuance of a statement of the case in August 1996.  See 38 C.F.R. § 3.156(b);  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the March 1996 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  This claim was received in March 2009.  

Since the March 1996 rating decision, the Veteran submitted additional evidence, including a February 2009 VA audiology consult report that found the Veteran's speech recognition scores were 92 percent in the right and left ear, and he was issued hearing aids for bilateral hearing loss.  This evidence is new, in that it was not previously of record at the time of the March 1996 rating decision.  Further, the newly submitted evidence is not cumulative or redundant of evidence already of record.  In addition, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standard set forth in Shade, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for bilateral hearing loss.  

Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that service connection can be granted for hearing loss where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in the military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.  

The Veteran's DD Form 214 shows that his military occupational specialty was aircraft avionics support, and he has provided statements that he was exposed to extensive noise exposure during active service.  In this case, the Board concedes that the Veteran was exposed to acoustic trauma during active service.  38 U.S.C.A. § 1154(a).  In addition, the postservice medical evidence includes a February 2009 VA audiology consult report that noted word recognition scores were 92 percent in the right and left ear, and he was issued bilateral hearing aids for his hearing loss.  Such a finding meets the threshold for hearing loss under 38 C.F.R. § 3.385.  Further, the Board finds that the Veteran is competent to report observing bilateral hearing loss during and since service, and that his account of having bilateral hearing loss since that time is credible.  In light of his in-service acoustic trauma, credible history of bilateral hearing loss during and since service, and a finding of hearing loss under 38 C.F.R. § 3.385 during the pendency of the claim, the Board finds that service connection for bilateral hearing loss is warranted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  

Bilateral Ankle Disability

The Veteran asserts that his bilateral ankle disability is related to his service due to the cumulative effect of his duties during active service, and alternatively, that his bilateral ankle disability is related to cold weather exposure during service or his service-connected hypertension and medication used to treat his hypertension.  

The service treatment records include an April 1991 report noting that he tripped over another Veteran during a sporting event and twisted his right ankle; the diagnosis was grade 2 right ankle sprain.  In September 1992, he complained of pain and swelling in his left ankle.  It was noted that he had a history of sprained ankles.  On physical examination, there was tenderness with laxity.  X-rays of the left ankle revealed mild swelling over the lateral malleolus with no underlying skeletal abnormalities.  The assessment was grade 2 left ankle sprain.  On May 1994 service retirement report of medical examination, the Veteran's lower extremities were normal on clinical evaluation, and he denied having swollen or painful joints.  

After a review of the evidence of record, the Board finds that the evidence is at least in equipoise, and the Veteran is entitled to service connection for degenerative joint disease of the bilateral ankles.  In this regard, the Board notes that the Veteran was noted to have a history of ankle sprains in his service treatment records, and specifically sought treatment for such on a couple of occasions.  As early as February 2009, x-rays revealed bilateral ankle degenerative joint disease.  The record also contains a November 2011 statement from the Veteran's ex-wife indicating that she was married to the Veteran from 1983 to 2000, and that he would often return home after performing his duties during active service and his ankles would be swollen, stiff, and he could not walk normally, but that he did not seek treatment because there was no significant injury involved and he did not want to draw attention to his ailments.  In addition, on July 2010 VA examination, the examiner conceded that the Veteran had repetitive ankle strains during active service, and opined that such conceivably could predispose the Veteran's ankles to degenerative processes.  Such opinion, while conjectural in nature, supports the Veteran's claim for service connection for degenerative joint disease of the bilateral ankles.  Moreover, such opinion was provided by a medical expert competent to provide such, after a review of the claims file, and physical examination of the Veteran.  For these reasons, the Board finds the opinion to be persuasive.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral ankle degenerative joint disease is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As this decision grants service connection for degenerative joint disease of the right and left ankles on a direct basis, there is no need to address the alternative theories of cold weather exposure and secondary to service-connected disabilities.  



Lung Disability

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  Here, the Veteran has withdrawn his appeal of the issue of entitlement to service connection for a lung disability at his June 2013 videoconference hearing and, hence, there remains no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.  

Increased Rating - Eczema 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's eczema has been rated under Diagnostic Codes 8599-85187122-7806 (for cold injury residuals and eczema).  Hyphenated diagnostic codes will be used where a disability is rated on the basis of its residuals.  38 C.F.R. § 4.27.  Here, the Veteran's eczema has been rated by analogy to the criteria for cold injury residuals and eczema.  

Under the criteria for rating cold injury residuals, Diagnostic Code 7122 provides that a 10 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104, Diagnostic Code 7122.  Note (2) to Diagnostic Code 7122 provides that each affected part (e.g., hand, foot, ear, nose) is to be rated separately and the ratings are to be combined in accordance with 38 C.F.R. §§ 4.25 and 4.26.  38 C.F.R. § 4.104.  

Under the criteria for rating dermatitis or eczema, Diagnostic Code 7806 provides that a 10 percent rating is warranted for dermatitis or eczema that covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A (maximum) 60 percent rating is warranted for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas are affected by the condition, or constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Board notes that the Veteran has been awarded service connection for hyperhidrosis of the palms and feet.  In addition, the Veteran is service-connected for eczema of the feet.  As the record reflects cold sensitivity due to his eczema, under the criteria for rating cold injury residuals, the Veteran is warranted an increased initial 20 percent rating throughout the appeal period.  

In an effort to provide the Veteran the maximum possible benefit, the  Board also notes that the record reflects that the Veteran has been diagnosed with osteoarthritis of the feet.  See June 2011 North Hills Family Clinic private treatment record.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a combined 30 percent rating for his eczema throughout the appeal period under the criteria for rating cold injury residuals, as his disability is manifested by cold sensitivity plus hyperhidrosis and osteoarthritis of the feet.  

As the Veteran has indicated in his testimony at the June 2013 hearing that a combined 20 percent disability rating fully satisfies his appeal, and the Board grants a combined 30 percent rating in this decision, the Board finds that it is unnecessary to consider whether he is entitled to a higher disability rating, to include based upon extraschedular consideration.  








ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.  

Service connection for bilateral hearing loss is granted.  

Service connection for right ankle degenerative joint disease is granted.  

Service connection for left ankle degenerative joint disease is granted.

The appeal of the issue of entitlement to service connection for a lung disability is dismissed.  

Subject to the laws and regulations governing payment of monetary benefits, a 30 percent disability rating for eczema, but no higher, is granted throughout the appeal period.  


REMAND

Regarding the claims for service connection for a right and left hand disability, a right and left wrist disability, a cervical spine disability, a disability manifested by poor circulation, and entitlement to TDIU, after a review of the evidence of record, the Board finds that additional development is necessary.  

Regarding the claims for service connection for a right and left hand disability, a right and left wrist disability, and a cervical spine disability, the Veteran has expressed several theories of entitlement for service connection for the disabilities.  In summary, he contends that the disabilities are directly due to service and the cumulative effect of his duties, and alternatively, that they are secondary to cold weather exposure and/or to his service-connected hypertension (and medication to treat such disability) and sleep apnea (and associated treatment).  Significantly, he has not been afforded a VA examination that addresses all of his alleged theories of entitlement.  Hence, he should be provided a new examination that addresses all of his alleged theories of entitlement.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Board is required to consider all theories of entitlement either by the claim or by the evidence of record, as part of non-adversarial administrative adjudication process), aff'd sub nom.; see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

Regarding the claim for service connection for a disability manifested by poor circulation, the Board notes that the Veteran has not yet been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims file.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Because the Veteran's TDIU claim is inextricably intertwined with the claims on appeal, appellate consideration of entitlement to a TDIU rating is deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Finally, any outstanding pertinent VA treatment records should either be made accessible electronically or physically, and added to the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran appropriate notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for a TDIU rating.  

2. Associate with the claims file, physically or electronically, VA treatment records related to the claimed disabilities.  

3. Notify the Veteran that he may submit lay statements from himself or other individuals who have first-hand knowledge, and/or were contemporaneously informed of the onset and/or recurrence of the Veteran's bilateral hand, bilateral wrist, cervical spine, and circulation disabilities/problems in-service and post-service, as well as medical evidence addressing whether there was a relationship between these conditions and his cold weather exposure, and/or hypertension and sleep apnea.  The Veteran should be advised that he can submit such evidence regarding the impact of his service-connected disabilities on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.  

4. After associating any pertinent, outstanding records with the claims file, the RO should arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature, extent, onset and etiology of any right and left hand, right and left wrist, cervical spine, and poor circulation disabilities, found to be present.  

The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should diagnose any right and left hand, right and left wrist, cervical spine, and poor circulation disabilities, found to be present.  

If the examiner diagnoses the Veteran as having a disability(ies), the examiner must opine as to the following: 

a. Whether it is at least as likely as not that any right and left hand, right and left wrist, cervical spine, and poor circulation disability had its onset in service?  

b. Whether it is at least as likely as not that any right and left hand, right and left wrist, cervical spine, and poor circulation disability is a residual of cold weather injury during service?  

c. Whether it is at least as likely as not that any right and left hand, right and left wrist, cervical spine, and poor circulation disability was caused by the Veteran's hypertension and/or sleep apnea (to include the treatment for the hypertension and sleep apnea)? 

d. Whether it is at least as likely as not that any right and left hand, right and left wrist, cervical spine, and poor circulation disability was aggravated by the Veteran's hypertension and/or sleep apnea ((to include the treatment for the hypertension and sleep apnea)?

In offering these opinions, the examiner must acknowledge and discuss the Veteran's competent report as to the onset of his symptoms.  All opinions should be supported by a thorough rationale, to include reference to relevant evidence of record as appropriate.    

5. Then readjudicate the matters remaining on appeal (to include consideration of entitlement to TDIU).  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


